DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed March 30, 2021. Claim 2 has been cancelled without prejudice.  Claims 1 and 3-18 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US 2015/0253610 A1).

In regard to claim 1, Sung et al. discloses a display panel, comprising (see e.g. Figures 1-6): 
a first substrate assembly 200, an electrode layer CE, a second substrate assembly 100, and a signal layer (i.e. layers and wiring on second substrate assembly), the first substrate assembly 200 further comprises: a color filter layer substrate (see e.g. paragraph [0066]); and a light shielding layer attached to a surface of the color filter layer substrate (see e.g. paragraph [0066]), the electrode layer CE being attached to a surface of light shielding layer away from the color filters substrate (see e.g. paragraph [0066]), the second substrate assembly 100 being arranged adjacent to the electrode layer CE, the signal layer being attached to a surface of the second substrate 200 assembly facing the electrode layer CE; 
wherein the display panel further comprises: 
a liquid crystal LC arranged between the electrode layer CE and the signal layer; 
a sealant 21, two ends of the sealant 21 being respectively abutted against a surface of the electrode layer CE and a surface of the signal layer, and the liquid crystal LC being positioned at a side of the sealant 21; and 
a sealing member 22 arranged on a side of the sealant 21 away from the liquid crystal LC; 
wherein the display panel comprises an active display area DA and an inactive display area NA adjacent to the active display area DA; 
the electrode layer CE and/or the signal layer is extended from the active display area DA to the inactive display area NA, and is extended out of a lateral surface of the sealant  21 away from the liquid crystal LC; 
21 is configured to separate the active display area and the inactive display area.
the sealing member 22 is configured to seal the portion of the electrode layer CE and/or the signal layer extended out of the lateral surface of the sealant 21 away from the liquid crystal LC.
In regard to claim 3, Sung et al. discloses the limitations as applied to claim 2 above, and
wherein the sealing member 22 comprises a first sealing portion and a second sealing portion (i.e. upper and lower portions), 4Docket No.: P-20HC1109US the first sealing portion 22 is fixedly connected with the electrode layer CE, and the second sealing portion 22 is fixedly connected with the signal layer.
In regard to claim 6, Sung et al. discloses the limitations as applied to claim 1 above, and
wherein the display panel further comprises an active display area DA and an inactive display area NA adjacent to the active display area; 
wherein 5Docket No.: P-20HC1109USthe electrode layer CE and/or the signal layer is extended from the active display area DA to the inactive display area NA, and are aligned with a lateral surface of the sealant 21 away from the liquid crystal LC; 
the sealing member 22 is configured to seal the portion of the electrode layer CE and/or the signal layer aligned with a lateral surface of the sealant 21 away from the liquid crystal LC.
In regard to claim 7, Sung et al. discloses the limitations as applied to claim 6 above, and
22 comprises a first sealing portion and a second sealing portion (i.e. upper and lower portions), 4Docket No.: P-20HC1109US the first sealing portion 22 is fixedly connected with the electrode layer CE, and the second sealing portion 22 is fixedly connected with the signal layer.
In regard to claim 10, Sung et al. discloses the limitations as applied to claim 1 above, and
wherein the sealing member 22 comprises a first sealing portion and a second sealing portion (i.e. upper and lower portions), 4Docket No.: P-20HC1109US the first sealing portion 22 is fixedly connected with the electrode layer CE, and the second sealing portion 22 is fixedly connected with the signal layer.
In regard to claim 18, Sung et al. discloses a display device comprising (see e.g. Figures 1-6):
a display panel, the display panel comprising:
 a first substrate assembly 200, an electrode layer CE, a second substrate assembly 100, and a signal layer, the first substrate assembly 200 further comprises: a color filter layer substrate (see e.g. paragraph [0066]); and a light shielding layer attached to a surface of the color filter layer substrate (see e.g. paragraph [0066]), the electrode layer CE being attached to a surface of light shielding layer away from the color filters substrate (see e.g. paragraph [0066]), the second substrate assembly 100 being arranged adjacent to the electrode layer CE, the signal layer being attached to a surface of the second substrate 200 assembly facing the electrode layer CE; 
wherein the display panel further comprises: 
a liquid crystal LC arranged between the electrode layer CE and the signal layer; 
a sealant 21, two ends of the sealant 21 being respectively abutted against a surface of the electrode layer CE and a surface of the signal layer, and the liquid crystal LC being positioned at a side of the sealant 21; and 
 22 arranged on a side of the sealant 21 away from the liquid crystal LC 
wherein the display panel comprises an active display area DA and an inactive display area NA adjacent to the active display area DA; 
the electrode layer CE and/or the signal layer is extended from the active display area DA to the inactive display area NA, and is extended out of a lateral surface of the sealant  21 away from the liquid crystal LC; 
the sealant 21 is configured to separate the active display area and the inactive display area.
the sealing member 22 is configured to seal the portion of the electrode layer CE and/or the signal layer extended out of the lateral surface of the sealant 21 away from the liquid crystal LC.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2015/0253610 A1) in view of Ma (US 2013/0208221 A1).
In regard to claim 4, Sung et al. discloses the limitations as applied to claim 3 above, and
CE comprises a first surface, a second surface and a first lateral surface, the first surface and the second surface are oppositely arranged, the first lateral surface is connected with the first surface and the second surface; 
wherein the first surface is attached to the first substrate assembly 200, the sealant 21 is abutted against to the second surface and allows the second surface to form an active display area DA and an inactive display area NA.
Sung et al. fails to disclose
the sealing member is configured to attach to the first lateral surface and the inactive display area, and seal a joint of the electrode layer, the first substrate assembly, and the sealant.
	However, Ma discloses
	sealing the edges of the substrate layers with a waterproof layer 400 to prevent water from entering the display layers (see e.g. Figures 4-5).
Given the teachings of Ma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sung et al. with the sealing member is configured to attach to the first lateral surface and the inactive display area, and seal a joint of the electrode layer, the first substrate assembly, and the sealant.
	Doing so would prevent water from entering into the display layers and causing damage to the cell.
In regard to claim 5, Sung et al. discloses the limitations as applied to claim 2 above, and
wherein the signal layer comprises a third surface, a fourth surface and a second lateral surface, the third surface and the fourth surface are oppositely arranged, the second lateral surface connects the third surface with the fourth surface, the third surface is attached to the 
Sung et al. fails to disclose
wherein the sealing member is configured to attach to the second lateral surface and the abutting area, and seal a joint of the signal layer, the second substrate assembly, and the sealant.
However, Ma discloses
	sealing the edges of the substrate layers with a waterproof layer 400 to prevent water from entering the display layers (see e.g. Figures 4-5).
Given the teachings of Ma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sung et al. with wherein the sealing member is configured to attach to the second lateral surface and the abutting area, and seal a joint of the signal layer, the second substrate assembly, and the sealant.
	Doing so would prevent water from entering into the display layers and causing damage to the cell.
In regard to claim 8, Sung et al. discloses the limitations as applied to claim 7 above, and
wherein the electrode layer CE comprises a first surface, a second surface and a first lateral surface, the first surface and the second surface are oppositely arranged, the first lateral surface is connected with the first surface and the second surface; 
wherein the first surface is attached to the first substrate assembly 200, the sealant 21 is abutted against to the second surface and allows the second surface to form an active display area DA and an inactive display area NA.
Sung et al. fails to disclose

	However, Ma discloses
	sealing the edges of the substrate layers with a waterproof layer 400 to prevent water from entering the display layers (see e.g. Figures 4-5).
Given the teachings of Ma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sung et al. with the sealing member is configured to attach to the first lateral surface and the inactive display area, and seal a joint of the electrode layer, the first substrate assembly, and the sealant.
	Doing so would prevent water from entering into the display layers and causing damage to the cell.
In regard to claim 9, Sung et al. discloses the limitations as applied to claim 8 above, and
wherein the signal layer comprises a third surface, a fourth surface and a second lateral surface, the third surface and the fourth surface are oppositely arranged, the second lateral surface connects the third surface with the fourth surface, the third surface is attached to the second substrate assembly, the sealant is abutted against to the fourth surface and allows the fourth surface to form an abutting area and a display area.
Sung et al. fails to disclose
wherein the sealing member is configured to attach to the second lateral surface and the abutting area, and seal a joint of the signal layer, the second substrate assembly, and the sealant.
However, Ma discloses
400 to prevent water from entering the display layers (see e.g. Figures 4-5).
Given the teachings of Ma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sung et al. with wherein the sealing member is configured to attach to the second lateral surface and the abutting area, and seal a joint of the signal layer, the second substrate assembly, and the sealant.
	Doing so would prevent water from entering into the display layers and causing damage to the cell.
In regard to claim 17, Sung et al. discloses a display panel, comprising 
a first substrate assembly 200; 
an electrode layer CE attached to a surface of the first substrate assembly 200; 
a second substrate 100 assembly arranged adjacent to the electrode layer CE; and 
a signal layer (i.e. layers and wiring on second substrate assembly) attached to a surface of the second substrate 100 assembly facing the electrode layer CE, the first substrate assembly 200 further comprises: a color filter layer substrate (see e.g. paragraph [0066]); and a light shielding layer attached to a surface of the color filter layer substrate (see e.g. paragraph [0066]); 
wherein the display panel further comprises a liquid crystal LC arranged between the electrode layer CE and the signal layer, 
wherein the display panel comprises: 
a sealant 21, two ends of the sealant 21 being respectively abutted against a surface of the electrode layer CE and a surface of the signal layer, and the liquid crystal LC being positioned at one side of the sealant 21; and 
22 arranged on a side of the sealant 21 away from the liquid crystal LC,
wherein the display panel comprises an active display area DA and an inactive display area NA adjacent to the active display area DA; 
the electrode layer CE and/or the signal layer is extended from the active display area DA to the inactive display area NA, and is extended out of a lateral surface of the sealant  21 away from the liquid crystal LC; 
the sealant 21 is configured to separate the active display area and the inactive display area.
the sealing member 22 is configured to seal the portion of the electrode layer CE and/or the signal layer extended out of the lateral surface of the sealant 21 away from the liquid crystal LC, 
wherein the electrode layer CE comprises: a first surface, a second surface and a first lateral surface connecting the first surface and the second surface, the first surface being attached to the first substrate assembly 200, the sealant 21 being abutted against to the second surface; wherein the signal layer comprises a third surface, a fourth surface and a second lateral surface connecting the third surface and the fourth surface, the third surface being attached to the second substrate assembly 100, the sealant 21 being abutted against to the fourth surface.
Sung et al. fails to disclose
the sealing member being configured to attach to the first lateral surface and the second surface, and seal a joint of the signal layer, the first substrate assembly and the sealant; and
the sealing member being configured to attach to the second lateral surface and the fourth surface, and seal a joint of the signal layer, the second substrate assembly and the sealant.

	sealing the edges of the substrate layers with a waterproof layer 400 to prevent water from entering the display layers (see e.g. Figures 4-5).
Given the teachings of Ma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sung et al. with the sealing member being configured to attach to the first lateral surface and the second surface, and seal a joint of the signal layer, the first substrate assembly and the sealant; and the sealing member being configured to attach to the second lateral surface and the fourth surface, and seal a joint of the signal layer, the second substrate assembly and the sealant.
	Doing so would prevent water from entering into the display layers and causing damage to the cell.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2015/0253610 A1) in view of Sung et al. (US 2017/0038621 A1), hereinafter Sung ‘621.
In regard to claim 11, Sung et al. discloses the limitations as applied to claim 10 above, but fails to disclose
wherein the first sealing portion and the second sealing portion are both waterproof members.
However, Sung ‘621 discloses
wherein the first sealing portion and the second sealing portion are both waterproof members (see e.g. Figure 1 and note that the first and second portions may be the upper and lower portions of 400, which is hydrophobic, and thus a waterproof barrier).

Doing so would prevent external moisture and humidity from damaging the display device.
In regard to claim 12, Sung et al. discloses the limitations as applied to claim 10 above, but fails to disclose 
wherein the first sealing portion and the second sealing portion are both hydrophobic films.
However, Sung ‘621 discloses (see e.g. Figure 1):
wherein the first sealing portion and the second sealing portion are both hydrophobic films members (see e.g. Figure 1 and note that the first and second portions may be the upper and lower portions of 400, which is hydrophobic).
Given the teachings of Sung ‘621, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sung et al. with wherein the first sealing portion and the second sealing portion are both hydrophobic films.
Doing so would prevent external moisture and humidity from damaging the display device.
In regard to claim 13, Sung et al. discloses the limitations as applied to claim 10 above, but fails to disclose 

However, Sung ‘621 discloses 
wherein one of the first sealing portion and the second sealing portion is a waterproof member, and the other one of the first sealing portion and the second sealing portion is a hydrophobic film (see e.g. Figure 1 and note that the first and second portions may be the upper and lower portions of 400, which is hydrophobic, and thus a waterproof barrier).
Given the teachings of Sung ‘621, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sung et al. with wherein one of the first sealing portion and the second sealing portion is a waterproof member, and the other one of the first sealing portion and the second sealing portion is a hydrophobic film.
Doing so would prevent external moisture and humidity from damaging the display device.
In regard to claim 14, Sung et al., in view of Sung ‘621, discloses the limitations as applied to claim 13 above, but fails to explicitly disclose
wherein a thickness of the hydrophobic film ranges from 0.1 micrometer to 5 micrometers.
However, one of ordinary skill in the art would recognize utilizing wherein a thickness of the hydrophobic film ranges from 0.1 micrometer to 5 micrometers, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

Doing so would provide an optimized thickness of the hydrophobic film that prevents unwanted moisture from entering the display device.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2015/0253610 A1) in view of Shinohara et al. (US 2018/0246357 A1).
In regard to claim 15, Sung et al. discloses the limitations as applied to claim 1 above, but fails to disclose
a first alignment film; 
the first alignment film is attached to a surface of the electrode layer away from the light shielding layer.
However, Shinohara et al. discloses (see e.g. Figure 2):
a first alignment film 32; 
the first alignment film 32 is attached to a surface of the electrode layer 31 toward the liquid crystal layer.
Given the teachings of Shinohara et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sung et al. with a first alignment film; the first alignment film is attached to a surface of the electrode layer away from the light shielding layer.
Doing so would provide a means for providing a uniform alignment to the liquid crystal material.
In regard to claim 16, Sung et al. discloses the limitations as applied to claim 1 above, and
wherein the second substrate assembly 100 comprises an array substrate, a signal layer attached to a surface of the array substrate SB1; 
wherein the array substrate is further arranged with an array electrode layer PE positioned on a same surface of the array substrate SB1 with the signal layer. 
Sung et al. fails to disclose 
a second alignment film;
the second alignment film is arranged on a surface of the signal layer away from the array substrate and a surface of the array electrode layer away from the array substrate.
However, Shinohara et al. discloses
a second alignment film 28;
the second alignment film 28 is arranged on a surface of the signal layer away from the array substrate 10a and a surface of the array electrode layer PE away from the array substrate 10a.
Given the teachings of Shinohara et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Sung et al. with a second alignment film; the second alignment film is arranged on a surface of the signal layer away from the array substrate and a surface of the array electrode layer away from the array substrate.
Doing so would provide a means for providing a uniform alignment to the liquid crystal material.

Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive. 
In regard to independent claim 1, applicant’s arguments, on pages 8-12 of the Remarks, that the previously applied prior art fails to disclose all of the limitations of claim 1, have been fully considered and are appreciated.  However, the examiner respectfully disagrees.
First, applicant argues that the examiner failed to specifically call out an element to be equated to applicant’s signal layer.  It was noted in the previous office action that any of the layers and wiring on second substrate assembly of Sung et al. could be considered to correspond to applicant’s signal layer.  Specific attention should be drawn to Figure 1 of Sung et al. where the wiring of the substrate is shown. Applicant’s broadly claimed signal layer may correspond to all or parts of the electrode layers of the substrate shown in Figure 1.
Second, applicant argues that the cited references fail to disclose “the electrode layer is attached to a surface of the light shielding layer away from the color filter layer substrate”.  Applicant further asserts that Figure 2 of Sung et al. discloses the color filter being between a black matrix and a common electrode.  However, it is noted that applicant is claiming the “color filter layer substrate” which is considered to correspond to SB2, which meets applicant’s claimed limitations.
Third, applicant argues that the previously applied prior art fails to disclose “the sealant is configured to separate the active display area and the inactive display area.” However, Figure 2 of Sung et al. at least discloses sealant 22 separating a region outside of sealant 22 and a region inside sealing member 21 that includes an active display area.  The current claim language does 
Similar arguments apply to independent claims 17 and 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
April 6, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871